Title: To John Adams from William Cranch, 22 June 1813
From: Cranch, William
To: Adams, John



Dear Sir,
Alexandria June 22d. 1813.

I received your very kind and flattering letter of 1st. ulto.—On the morning before I received it I settled an account with Mr. Gales who is my tenant, and in doing so ask’d him if anything was due from you to charge it to my account. He look’d at his books and told me that somebody had paid for you in advance and that nothing was due. However, after receiving your letter I wrote him a note and requested him to look again at his books and if he had made a mistake to charge your subscription to my account.
I am, Sir, as much grieved as you can be, to see the spirit of party in Boston usurping the place of the spirit of patriotism; and to see the seeds of discord sown so plentifully, and cultivated with so much assiduity, by men of the greatest influence.
Who could suppose that the Genius of Massachusetts could sicken at the successes of our little navy because the Administration participates in the pride which an American cannot fail to feel?—
But I strive to repress every sensation of indignation which might be indulged on political subjects. They not only embitter the passing hour, but, if indulged they cloud the mind, and corrupt the heart.
We are all well, and desire to be most affectionately and respectfully presented to our dear and venerable Aunt, and to the residue of your family. And I beg you, my dear Sir, to be assured of the most grateful and respectful affection / of your obliged Nephew


W. Cranch.I hear that the President, who has been dangerously ill of a bilious complaint, is so much better as to sit up.—